Citation Nr: 1647640	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO. 09-32 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas 


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) with anxiety.

2. Whether new and material evidence has been received to reopen a claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a right shoulder injury, to include a rotator cuff tear, status post repair, claimed to be the result of treatment at the Department of Veterans Affairs Medical Center (VAMC) in Jackson, Mississippi, in July 2003.

(Additional issues concerning whether new and material evidence has been received to reopen claims of entitlement to service connection for obstructive sleep apnea, migraine headaches, right carpal tunnel syndrome, gout, arthritis, hypertension, residuals of a right arm injury, residuals of a right ulnar nerve injury status post transposition, right shoulder bursitis, residuals of a lumbar strain, and a neck disability will be addressed in a separate decision.)



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to February 1979. He had additional service in the Mississippi Army National Guard from July 1991 to May 1998. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from July 2007 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In April 2014, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing). This presiding judge noted the issues on appeal and engaged in a colloquy with the Veteran towards substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is in the claims file, which incidentally is entirely electronic (i.e., paperless). 


In June 2016, the Veteran subsequently testified at a Board videoconference hearing before a different Veterans Law Judge regarding eleven additional claims. If a veteran has a hearing before two separate Veterans Law Judges during an appeal, and the hearings cover one or more common issues, the issues must be decided by a panel of no less than three Veterans Law Judges and the veteran must be provided an opportunity for a third Board hearing before all three Veterans Law Judges involved in the panel decision. See 38 U.S.C.A. § 7102(a); 38 C.F.R. § 20.707; Arneson v. Shinseki, 24 Vet. App. 379 (2011). In review of evidence and contentions of record, including both hearing transcripts, the Board finds that the issues discussed at each Board hearing are separate and distinct from issues discussed at the other Board hearing. Accordingly, there are no common issues involved and decision by a single Veterans Law Judge is appropriate.  The Board, consequently, is addressing those other claims in a separate decision.

In January 2015, the Board remanded these claims at issue to the Appeals Management Center (AMC) for additional development.  Unfortunately, however, there was not acceptable compliance with the Board's remand directives, in turn requiring the Board to again remand these claims. See Stegall v. West, 11 Vet. App. 268 (1998). 

While the Veteran perfected an appeal only regarding service connection for PTSD, the prior January 2015 remand expanded the claim to encompass any acquired psychiatric disorder that had been diagnosed. However, service connection for various acquired psychiatric disorders other than PTSD had been previously considered and denied in prior rating decisions that since have become final and binding determinations. Generally, new and material evidence is necessary to reopen claims that were previously denied and became final. However, the Board finds the previous re-characterization to be harmless error and will proceed with adjudication of the expanded claim on the merits without requiring new and material evidence. See generally Percy v. Shinseki, 23 Vet. App. 37 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Velez v. Shinseki, 23 Vet. App. 199 (2009). 


REMAND

Another remand is required in this case to ensure there is a complete record upon which to decide the Veteran's claims on appeal. See 38 C.F.R. § 19.9. VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). Moreover, as already alluded to, a Board remand confers upon an appellant the right to compliance with that order.  See Stegall, 11 Vet. App. at 271 (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board previously remanded these claims in January 2015 - requesting that:  (1) outstanding medical records concerning psychiatric treatment at the Darnell Army Hospital be obtained and associated with the claims file; (2) additional development be completed in an attempt to verify the Veteran's alleged stressors as indicated in an April 2014 statement; and (3) subsequent 
re-adjudication of the claims be completed in a Supplemental Statement of the Case (SSOC).  Since that January 2015 Remand, records from the Darnell Army Hospital have been obtained and associated with the claims file so they may be considered. In addition, in April 2016, the AOJ sent correspondence to the Veteran requesting additional information about his alleged stressors in support of his claim for PTSD. In June 2016, in response, he provided additional information; however, subsequent development has not been undertaken to attempt to verify the alleged stressors. Finally, the claims have not been subsequently re-adjudicated in an SSOC. Therefore, the terms of the previous Board remand have not been substantially complied with, such that another remand is necessary. 

In light of the evidence that has been received since the previous remand, however, other development is needed beyond that already requested. Specifically, service medical records from the Darnell Army Hospital reflect in-service psychiatric treatment. As additional evidence of record documents a current psychiatric disability and suggests continuity of symptomatology, a VA examination is required. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claim of service connection for an acquired psychiatric disorder, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities (Rating Schedule) to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the updated Fifth Edition (DSM-5). However, the DSM-IV governs all applications for benefits received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) prior to August 4, 2014. The RO certified the Veteran's appeal to the Board in March 2014; therefore, the acquired psychiatric claim is governed by the DSM-IV. Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of service connection for an acquired psychiatric disorder also be considered using the DSM-IV criteria.

Finally, the Veteran has two pending claims for a right shoulder disability:  one claim is for direct service connection, and the other claim is for compensation under the provisions of 38 U.S.C.A. § 1151. Service connection is considered the greater benefit over compensation awarded under 38 U.S.C.A. § 1151 as certain ancillary benefits are only available for veterans with service-connected disabilities. See e.g., Hornick v. Shinseki, 24 Vet. App. 50, 53-55 (2010); Anderson v. Principi, 18 Vet. App. 371, 376 (2004). Therefore, adjudication of whether new and material evidence has been received to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 must be deferred pending the adjudication of the Veteran's application to reopen a claim of direct service connection. See Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined)).

Accordingly, these claims at issue are REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file, to specifically include all VA treatment records dated after August 2016.

3. Undertake any appropriate development in attempt to verify the Veteran's alleged stressors that he cites as the reasons for his diagnosed PTSD. The Board specifically calls attention to the Veteran's June 2016 statement in which the Veteran identified incidents of in-service personal assault and military sexual trauma.

4. Following the above development, and regardless if any of the alleged stressors have been verified, schedule the Veteran for a VA psychiatric examination to assist in determining the nature and etiology of any acquired psychiatric disorder.

Based upon a review of the relevant evidence of record and history provided by the Veteran, the VA examiner should identify all acquired psychiatric diagnoses applicable at any time during the appeal period (2006 to present), diagnosed either under the DSM-IV or DSM-5 diagnostic criteria. The VA examiner should, if needed, reconcile his or her opinion with any conflicting medical opinions of record.

The VA examiner should then provide the following opinions:

a. If a diagnosis of PTSD is provided, is it at least as likely as not (a 50 percent probability or higher) that the Veteran's PTSD had its onset during service or is otherwise related to active service?

In rendering the above opinion, the VA examiner should identify the claimed stressor(s) that serve(s) as the basis for the diagnosis of PTSD.

b. Regarding any other psychiatric diagnosis provided, is it at least as likely as not (a 50 percent probability or higher) that the Veteran's acquired psychiatric disorder had its onset during service or is otherwise related to active service?

In rendering the above opinions, the VA examiner should specifically comment on the May 1978 service treatment records documenting eight days of psychiatric hospitalization with a likely diagnosis of adult situational reaction. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5. After completion of the above and compliance with the requested actions has been ensured, re-adjudicate these claims on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished another SSOC and given time to respond to it before returning the file to the Board for further appellate consideration of these claims.


The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

